Determination of respondent State Liquor Authority dated January 22, 1997, which revoked petitioner’s on-premises liquor license *183and imposed a $1,000 bond forfeiture and a two-year proscription on relicensing, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stuart Cohen, J.], entered on or about February 4, 1997) dismissed, without costs.
Respondent’s determination that petitioner suffered or permitted lewd and indecent conduct on the licensed premises is supported by substantial evidence, namely, the testimony of the two investigators from the Department of Health who visited the licensed premises on several occasions in December 1995 and January 1996, as supplemented by their two affidavits based on reports they prepared shortly after they left the premises and which detailed the incidents of unsafe sexual activity they observed there (see, Matter of Aulcalf, Inc. v New York State Liq. Auth., 193 AD2d 415; People v Taylor, 80 NY2d 1, 8). There is no merit to petitioner’s claim that the denial of its request for an adjournment deprived it of a fair hearing. Nor is the penalty excessive (cf., Matter of Aulcalf, Inc. v New York State Liq. Auth., supra). Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.